By the Court.
The will of Mary E. Shaw disposed of an estate largely in excess of the debts, charges of administration and legacies of definite amounts. Having given numerous legacies by earlier clauses, by the fourteenth *207clause of her will she gave legacies of $500 each to such of thirty-seven named legatees as should be living at the time of her decease. The sixteenth clause was in these words: “In the event that the residue of my estate remaining after payment of my debts, funeral expenses and the expense of settling my estate shall be more than sufficient to pay all the foregoing legacies in full then in such event I direct my executors hereinafter named to apply said residue or surplus to the payment of such proportion of each and all of the foregoing legacies named in paragraph Fourteenth, as the balance divided pro rata shall be sufficient for.” It is too plain for discussion that this constitutes a true residuary clause and that it distributes all the residue of the estate equally among such of the legatees named in the fourteenth clause as may have survived the testatrix.

Decree affirmed.